DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:
 	Claim 16, “second power, third itch," in lines 3-4 should be – second, third --. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 12 and 16-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shao (US 10,637,355)
Regarding claim 1, Shao discloses [fig. 6] a drive circuit [608-1~608-4] for a switch capacitor converter having first [M1], second [M2], third [M3], and fourth power switches [M4 connected in series, the drive circuit comprising: a) first [608-1], second [608-2], third [608-3], BST] comprising a bootstrap capacitor [CBST] configured to supply power to the first, second, and third drivers in a time-sharing manner; and c) a power supply [606] configured to supply power to the fourth driver and charge the bootstrap capacitor, wherein the fourth power switch is grounded [col. 4-col. 9].
Regarding claim 2, Shao discloses wherein a first end of a flying capacitor [CFLY] of the switch capacitor converter is coupled to a common node of the first power switch and the second power switch [common node of M1 and M2], and a second end of the flying capacitor is coupled to a common node of the third power switch and the fourth power switch [common node of M3 and M4].
Regarding claim 3, Shao disclose wherein the first and third power switches are controlled to be turned on simultaneously [M1 and M3 turned on simultaneously], the second and fourth power switches are controlled to be turned on simultaneously [M2 and M4 turned on simultaneously], and on time intervals of the first and second power switches do not overlap [col. 8, ln 22-68].
Regarding claim 4, Shao disclose wherein the bootstrap power supply circuit supplies power to the first and third drivers simultaneously during a first part of a first time interval in an operation cycle [col. 8, ln 22-68].
Regarding claim 5, Shao disclose wherein the bootstrap power supply circuit supplies power to the second driver during a first part of a second time interval in the operation cycle [col. 8, ln 22-68].

Regarding claim 7, Shao discloses wherein: a) the first and third power switches are controlled to be turned on during the first time interval in the operation cycle; b) the second and fourth power switches are controlled to be turned on during the second time interval in the operation cycle; and c) the first and second time intervals are controlled by duty cycles of the switch capacitor converter [col. 8, ln 22-68].
Regarding claim 10, Shao discloses [see fig. 6] wherein a first end of the bootstrap capacitor is coupled to high voltage ends of the first, second, and third drivers, and a second end of the bootstrap capacitor is selectively coupled to a low voltage end of the first driver or a ground.
Regarding claim 12, Shao discloses [see fig. 6] wherein: a) when the bootstrap power supply circuit supplies power to the first and third drivers or to the second driver, the second end of the bootstrap capacitor is coupled to the low voltage end of the first driver; and b) when the bootstrap capacitor is charged by the power supply, the second end of the bootstrap capacitor is coupled to the ground [col. 8, ln 22-68].
Regarding claim 16, Shao discloses [see fig. 6] a drive method for a switch capacitor converter [600] having first [M1], second [M2], third [M3], and fourth power switches [M4] connected in series, the method comprising: a) respectively driving, by first [608-1], second [608-2], third [608-3], and fourth drivers [608-4], the first, second power, third itch, and fourth power switches according to control signals; b) supplying, by a bootstrap power supply circuit [CBST], power to the first, second, and third drivers in a time-sharing manner, wherein the BST]; and c) supplying the fourth driver and charging the bootstrap capacitor, by a power supply [606], wherein the fourth power switch is grounded [col. 4-col. 9].
Regarding claim 17, Shao discloses [see fig. 6] further comprising supplying, by the bootstrap power supply circuit, power to the first and third drivers at the same time during a first part of a first time interval in an operation cycle [col. 8, ln 22-68].
Regarding claim 18, Shao discloses [see fig. 6] further comprising supplying, by the bootstrap power supply circuit, power to the second driver during a first part of a second time interval in the operation cycle [col. 8, ln 22-68].
Regarding claim 19, Shao discloses [see fig. 6], further comprising charging, by the power supply, the bootstrap capacitor during a second part of the first time interval and/or during a second part of the second time interval, in the operation cycle [col. 8, ln 22-68].
Regarding claim 20, Shao discloses [see fig. 4] An integrated circuit for a switch capacitor converter, comprising the drive circuit according to claim 1, and two pins [414 and 416] that are configured to couple to the bootstrap capacitor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Solie et al. (US 2017/0353105 and Solie hereinafter).
Regarding claim 8, Shao discloses all the features with respect to claim 1 as outlined above. Shao further discloses [see fig. 6] wherein b) the bootstrap capacitor supplies power to the first driver, the third driver corresponding to the first power switch and the third power switch during a first part of a first time interval in an operation cycle; and c) during a second part of the first time interval in the operation cycle, the bootstrap capacitor is charged by the power supply corresponding to the first and third power switches respectively supply power to the first and third drivers. Shao does not disclose wherein: a) the first and third power switches respectively correspond to an internal capacitor b) the bootstrap capacitor supplies power to the first driver, the third driver, and internal capacitors corresponding to the first power switch and the third power switch.
However Solie discloses [fig. 2] a first [230] and third power switches [212] respectively correspond to an internal capacitor [C3/C4] b) the bootstrap capacitor supplies power to an internal capacitors corresponding to the first power switch and the third power switch. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Shao by incorporating an internal capacitor as taught in Solie in order to maintain the driving voltage of drivers.
Regarding claim 9, Shao discloses all the features with respect to claim 1 as outlined above. Shao further discloses [see fig. 6] wherein b) the bootstrap capacitor supplies power to the second driver corresponding to the second power switch during a first part of a second time interval in the operation cycle; and c) during a second part of the second time interval in the 
However Solie discloses [fig. 2] a first [230] and third power switches [212] respectively correspond to an internal capacitor [C3/C4] b) the bootstrap capacitor supplies power to an internal capacitors corresponding to the first power switch and the third power switch. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Shao by incorporating an internal capacitor as taught in Solie in order to maintain the driving voltage of drivers.
However Solie discloses [fig. 2] a second [222] and fourth power switches [204] respectively correspond to an internal capacitor [C3/C4] b) the bootstrap capacitor supplies power to an internal capacitors corresponding to the first power switch and the third power switch. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Shao by incorporating an internal capacitor as taught in Solie in order to maintain the driving voltage of drivers.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842